In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00036-CV


                          FLAT WIRELESS, LLC, APPELLANT

                                            V.

CRICKET COMMUNICATIONS, INC. AND LEAP WIRELESS INTERNATIONAL, INC.,
                           APPELLEES

                           On Appeal from the 72nd District Court
                                   Lubbock County, Texas
          Trial Court No. 2014-504,776, Honorable Ruben Gonzales Reyes, Presiding

                                      March 3, 2014

                                 On Motion to Dismiss
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant, Flat Wireless, LLC, has filed a motion to dismiss its appeal, signed by

appellant’s attorney, because it no longer wishes to proceed with the appeal. Without

passing on the merits of the case, we grant the motion to dismiss pursuant to Texas

Rule of Appellate Procedure 42.1(a) and dismiss the appeal. Having dismissed the

appeal at appellant’s request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.
    Brian Quinn
    Chief Justice




2